DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/29/2021 has been entered.

Response to Amendment
The Amendment filed 06/29/2021 has been entered. Claims 19-20 are canceled. Claim 23 is added. Claims 1, 3-9, 11-18 and 21-23 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-6, 9, 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over PTAK et al (hereinafter PTAK), US 2018 / 0113595 A1, in view of Wallace et al. (hereinafter Wallace), US 6,128,631.

Regarding independent claim 1, PTAK teaches a method in which one or more processing devices perform operations (Abstract) comprising: 
receiving a signal to display a widget (Fig. 1, 100; [0007] Examiner interprets the claimed widget as the control interface or control; Fig. 7, 704; [0035] “a user selection of the 3D object is received”; [0017] “The control can be activated by selecting a graphical object or objects”); 
identifying one or more objects for which the widget is to be drawn (Fig. 7, 702; [0034] “3D object”), the one or more objects positioned in a three-dimensional (3D) virtual space (Fig. 7, 702; [0034] “virtual 3-D drawing space”); 
computing at least a portion of a 3D bounding box that encloses the one or more objects (Fig. 7, 706; [0036] “The control can also include a bounding box that enables uniform and/or non-uniform scaling of the object”; Fig. 1, 102; [0019] “a view of the control interface 100 is shown around a three-dimensional cylinder 105. The control interface includes a bounding box 102”);
generating the widget based on the at least a portion of the 3D bounding box ([0005] “the control comprises a visible bounding box that surrounds the selected object or objects. The bounding box comprise bars that can resize the object uniformly or non-
generating a first axis handle corresponding to a first dimension of the 3D virtual space (Fig 1, the bar with the x-axis manipulator control 112 (hereinafter the x-axis bar); [0019] ; Fig. 3, 122-120; [0027] the bar 122-120 (i.e. a first axis handle) corresponding to the x-axis (i.e. a first dimension of the virtual space));
generating a second axis handle corresponding to a second dimension of the 3D virtual space (Fig 1, the bar with the y-axis manipulator control 114 (hereinafter the y-axis bar); [0019] ; Fig. 3, 122-124; [0027] the bar 122-124 (i.e. a second axis handle) corresponding to the y-axis (i.e. a second dimension of the virtual space)), the second axis handle being perpendicular to the first axis handle and connecting the first axis handle at a first corner of a bottom plane of the 3D bounding box (Fig. 3 shows the bar 122-124 is perpendicular to the bar 122-120 and connecting the bar 122-120 at point 122 (i.e. a first corner of the bounding box));
generating a third axis handle corresponding to a third dimension of the 3D virtual space (Fig 1, the bar with the z-axis manipulator control 110 (hereinafter the z-axis bar); [0019] ; Fig. 3, 120-126; [0027] the bar 120-126 (i.e. a third axis handle) corresponding to the z-axis (i.e. a third dimension of the virtual space)), the third axis handle making a right angle with each of the first axis handle and the second axis handle and extending upward from the first axis handle at a second corner of the bottom plane of the 3D of the bounding box shows the bar 120-126 is perpendicular to the bar 122-120 and connecting the bar 122-120 at point 120 (i.e. a second corner of the bounding box)); and Page 2 of 15
US2008 17962808 1Appl. No. 16/679,913causing the widget to be displayed by an output device (Fig. 8, 816; [0047] “a display device” (i.e. an output device)) along with the one or more objects (Fig. 1, Fig. 3, 100; [0019]; [0027]).
PTAK does not explicitly disclose wherein the first axis handle, the second axis handle, and the third axis handle define three dimensions of the 3D virtual space.
However, in the same field of endeavor, Wallace teaches wherein the first axis handle, the second axis handle, and the third axis handle define three dimensions of the 3D virtual space (Fig. 13-2; Col. 7, lines 16-24 describes three handle sets 210X, 210Y, and 210Z (i.e. the first axis handle, the second axis handle, and the third axis handle) emulate a three-dimensional sphere (i.e. 3D virtual space)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of an object movement reference frame which comprises three object handle sets facilitating movement of the displayed object in a linear direction or a rotation about an axis as suggested in Wallace into PTAK’s system because both of these systems are addressing a control interface for manipulating a 3-D graphical object within a virtual drawing space. This modification would have been motivated by the desire to provide a computerized graphics system which enables the user better visually to anticipate and appreciate three-dimensional movement of a displayed object (Wallace, Col. 2, lines 3-27).
 dependent claim 3, the combination of PTAK and Wallace teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. PTAK further teaches the operations further comprising:
detecting an interaction with the widget (Fig. 7, 708; [0037] “an input is received through the x-axis control. In an aspect, the input indicates a first direction of rotation from two available directions, for example clockwise or counterclockwise … The input could be a tap, press and hold, or some other input”);
determining, based on the interaction, a positioning action to be performed on the first object ([0037] “Different amounts of rotation can be achieved in response to the type of input received. For example, the object could start rotating upon the initiation of a press and hold input and stop rotating in response to the hold being discontinued”); 
applying the positioning action to the first object (Fig. 7, 710; [0038] “in response to the input, the object is rotated around the x-axis in the first direction. The rotation can be made visible by a change in the displayed object within the drawing space”); 
determining an updated position of the first object as a result of applying the positioning action ([0038]; Fig. 2A; [0024] “the rotation along the z-axis is in a clockwise direction from the perspective of the viewer. Different amounts of rotation can be achieved by different types of input. For example, a single tap could cause a five or 10° rotation. Pressing and holding a selection of the control 110 can cause rotation to continue until the control is released. In one aspect, selecting the left side of control 110 causes a counterclockwise rotation and the selection of the right side of the control 110 causes a clockwise rotation”; [0025] “the z-axis manipulator control 110 is a slider control. As the user selects and drags the control 110 towards uniform scale tool 120 
causing the first object to be displayed in the updated position ([0038]; [Fig. 2A; [0024] “a view of the control interface just after the z-axis rotation control 110 was used to rotate the object in a clockwise direction is shown”; [0025] “the z-axis manipulator control 110 is a slider control. As the user selects and drags the control 110 towards uniform scale tool 120 (as shown by arrow 111) cylinder 105 can rotate in a clockwise direction. In one aspect, the cylinder 105 will have rotated 180°, 360° or some other amount by the time the control is dragged all the way to the scale tool 120. Dragging the z-axis manipulator control 110 to the left can cause the cylinder 105 to be rotated in a counterclockwise direction. The rotation stops when the user releases the control 110”).

Regarding dependent claim 4, the combination of PTAK and Wallace teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. PTAK teaches the operations further comprising:
detecting a selection of the first axis handle corresponding to the first dimension ([0029] “In one aspect, the x-axis manipulator control 112 is a slider control. As the user selects and drags the control 112 downward towards uniform scale tool 122 cylinder 105 can rotate in a first direction” describes the selection of the axis handle corresponding to the x dimension); and 
Examiner notes that if there is only one object, e.g. cylinder 105, in the virtual space to be controlled, Examiner interprets “cylinder 105 can rotate in a first direction” as evenly distribute the one object in the first dimension).

Regarding dependent claim 21, the combination of PTAK and Wallace teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. PTAK further teaches wherein: 
the first corner is closest, among lower corners of the bounding box, to a virtual camera position (Fig. 1, the lower right corner; [0019]); and 
the second corner is second closest, among the lower corners of the bounding box, to the virtual camera position (Fig. 1, the top right corner; [0019]).

Regarding dependent claim 5, the combination of PTAK and Wallace teaches all the limitations as set forth in the rejection of claim 22 that is incorporated. PTAK further teaches the operations further comprising:
detecting a selection of the first alignment handle (Fig. 4; [0029] “the x-axis manipulator control 112 is a slider control. As the user selects and drags the control 112 downward towards uniform scale tool 122 cylinder 105 can rotate in a first direction”); and


Regarding dependent claim 6, the combination of PTAK and Wallace teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. PTAK further teaches wherein the first alignment handle comprises a surface in an alignment plane to which the one or more objects are aligned responsive to the selection of the first alignment handle ([0020] “In an aspect, selecting one portion of the x-axis manipulator control 112 will rotate the top of the cylinder 105 towards the viewer. In an aspect, selecting the opposite side of the x-axis manipulator control 112 will rotate the top of the cylinder 105 away from the viewer”; [0029]).

Regarding independent claim 9, it is a medium claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. PTAK further teaches a non-transitory computer-readable medium embodying program code for positioning objects in three-dimensional space, the program code comprising instructions that, when executed by a processor (Fig. 8, 814), cause the processor to perform operations ([0046]-[0047]).

Regarding dependent claim 11, it is a medium claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 12, it is a medium claim that corresponding to the method of claims 5 and 6. Therefore, it is rejected for the same reason as claims 5 and 6 above.Page 7 of 15
US2008 17962808 1Appl. No. 16/679,913



US2008 17962808 1Appl. No. 16/679,913






Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over PTAK, in view of Wallace as applied in claims 1 and 9, in view of CULLUM et al. (hereinafter CULLUM), US 2018 / 0114371 A1.

Regarding dependent claim 7, the combination of PTAK and Wallace teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. The combination of PTAK and Wallace does not teach the operations further comprising: 
detecting a repositioning of the first alignment handle of the widget from an old position to a new position; and 
responsive to the repositioning of the first alignment handle, distributing the one or more objects in the first dimension, wherein each position of the one or more objects as a result of distributing the one or more objects is based on a difference between the new position and the old position, 
wherein a change in a position of a first object of the one or more objects as a result of distributing the one or more objects is based on a difference between a 
However, in the same field of endeavor, CULLUM teaches 
detecting a repositioning of the first alignment handle of the widget from an old position to a new position ([0023] “In an aspect, selecting one portion of the y-axis manipulator control 114 will rotate the right leg 128 in a first direction. In an aspect, selecting the opposite side of the y-axis manipulator control 114 will rotate the right leg 128 in the opposite direction” describes selecting one portion of the y-axis manipulator control 114 (i.e. the first alignment handle) at each side (i.e. repositioning of the first alignment handle of the widget from an old position to a new position)); and 
responsive to the repositioning of the first alignment handle, distributing the one or more objects in the first dimension, wherein each position of the one or more objects as a result of distributing the one or more objects is based on a difference between the new position and the old position (Fig. 4; [0030] “Upon selection of the y-axis control 114, the animated character 105 rotates along the y-axis (not shown, but running vertically through a centroid of the group of objects). As shown, all objects in the group rotate about a common axis by the same amount.”), 
wherein a change in a position of a first object of the one or more objects as a result of distributing the one or more objects is based on a difference between a centroid of the first object and a centroid of a second object prior to distributing the one or more objects ([0030] “The individual items do not rotate individually, as would be the case if just a single item were selected; instead they rotate as a single object around a single axis. This means that the objects stay in the same relative position and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of repositioning objects such that the objects stay in the same relative position and orientation with respect to each other, though they move position and orientation in world space as suggested in CULLUM into PTAK and Wallace’s system because both of these systems are addressing a control interface for manipulating a 3-D graphical object within a virtual drawing space, and by incorporating the teaching of CULLUM into PTAK and Wallace would improve the integrity of PTAK and Wallace's system by enabling the manipulation of a group of objects (CULLUM [0004]).

Regarding dependent claim 8, the combination of PTAK and Wallace teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. PTAK does not teach the operations further comprising: 
detecting a repositioning of the first alignment handle of the widget from an old position to a new position; and 
responsive to the repositioning of the first alignment handle, distributing the one or more objects in the first dimension, wherein each position of the one or more objects as a result of distributing the one or more objects is based on a difference between the new position and the old position, 

However, in the same field of endeavor, CULLUM teaches 
detecting a repositioning of the first alignment handle of the widget from an old position to a new position ([0023] “In an aspect, selecting one portion of the y-axis manipulator control 114 will rotate the right leg 128 in a first direction. In an aspect, selecting the opposite side of the y-axis manipulator control 114 will rotate the right leg 128 in the opposite direction” describes selecting one portion of the y-axis manipulator control 114 (i.e. the first alignment handle) at each side (i.e. repositioning of the first alignment handle of the widget from an old position to a new position)); and 
responsive to the repositioning of the first alignment handle, distributing the one or more objects in the first dimension, wherein each position of the one or more objects as a result of distributing the one or more objects is based on a difference between the new position and the old position (Fig. 4; [0030] “Upon selection of the y-axis control 114, the animated character 105 rotates along the y-axis (not shown, but running vertically through a centroid of the group of objects). As shown, all objects in the group rotate about a common axis by the same amount.”), 
wherein positions of the one or more objects as a result of distributing the one or more objects maintain a ratio of spacing between adjacent objects of the one or more objects ([0030] “The individual items do not rotate individually, as would be the case if just a single item were selected; instead they rotate as a single object around a single 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of repositioning objects such that the objects stay in the same relative position and orientation with respect to each other, though they move position and orientation in world space as suggested in CULLUM into PTAK and Wallace’s system because both of these systems are addressing a control interface for manipulating a 3-D graphical object within a virtual drawing space, and by incorporating the teaching of CULLUM into PTAK and Wallace would improve the integrity of PTAK and Wallace's system by enabling the manipulation of a group of objects (CULLUM [0004]).

Regarding dependent claim 13, it is a medium claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding dependent claim 14, it is a medium claim that corresponding to the method of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Allowable Subject Matter
Claims 15-18 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Response to Arguments
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Stone (US 2016/0110077 A1) teaches a bounding box, a graphical structure that surrounds a three-dimensional graphical object and that may be manipulated by the user via a user input device to handle or modify the object.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143